Citation Nr: 0819575	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  05-28 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 30 percent for chronic rotator cuff tendonitis with 
arthritis of the acromioclavicular joint of the right 
shoulder, status post surgery for recurrent dislocation.

2.  Entitlement to an initial compensable disability rating 
from May 26, 2004 to June 3, 2007, for bilateral hearing 
loss.

3.  Entitlement to a disability rating in excess of 10 
percent from June 4, 2007, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to May 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in November 2004 and in 
September 2005, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The August 2005 VA audiological examination revealed 
level II hearing acuity in the right ear and level IV hearing 
acuity in the left ear. 

2.  The July 2006 VA audiological examination revealed level 
III hearing acuity in the right ear and level I hearing 
acuity in the left ear. 

3.  The June 4, 2007 VA audiological examination revealed 
level IV hearing acuity in the right ear and level V hearing 
acuity in the left ear. 

4.  The veteran's chronic rotator cuff tendonitis with 
arthritis of the acromioclavicular joint of the right 
shoulder, status post surgery for recurrent dislocation, is 
manifested by a range of active and passive motion consisting 
of flexion from 0 to 140 degrees, with complaints of pain 
starting at 40 degrees; abduction from 0 to 150 degrees, with 
complaints of pain starting at 40 degrees; power against 
resistance at 4/5; and complaints of pain, limited motion and 
weakness.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 30 percent for chronic rotator cuff tendonitis with 
arthritis of the acromioclavicular joint of the right 
shoulder, status post surgery for recurrent dislocation, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §4.71a, Diagnostic Code 5201 (2007).  

2.  The criteria for an initial compensable disability rating 
for bilateral hearing loss from May 26, 2004 to June 3, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss from June 4, 2007, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

With respect to the veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  

The RO's letters to the veteran, dated in June 2004 and in 
August 2004, prior to the initial adjudication of the 
veteran's claim, satisfied the duty to notify provisions 
relating to the veteran's claim for an increased rating for 
his service-connected right shoulder disorder.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  The August 2004 
letter requested that the veteran provide any evidence in his 
possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  Moreover, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against an increased evaluation beyond what has 
been granted by this decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Also prior to the final re-adjudication of issue concerning 
the veteran's right shoulder disorder, the RO's June 2004 and 
August 2004 letters, and the September 2005 statement of the 
case, notified the veteran that he must submit, or request 
that VA obtain, evidence of the worsening of his disability 
to include the effects on employment and daily life, the 
specific requirements to obtain a higher rating under the 
shoulder and arm codes applicable throughout the time period, 
and notice of the different types evidence available to 
demonstrate the above.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008); Prickett, 20 Vet. App. at 376.  

Even if notification to the veteran was found not to meet the 
requirements of Vazquez-Flores, thereby creating a 
presumption of prejudice, this presumption has been overcome 
for the reasons discussed below.  In this case, the veteran 
was provided with the requirements of the specific statutes 
used in evaluating his condition in the statement of the 
case.  Accordingly, the veteran can be expected to understand 
what was needed to support his claim.  Based on the above, 
the notice deficiencies do not affect the essential fairness 
of the adjudication.  Therefore, the presumption of prejudice 
is rebutted.  For this reason, no further development is 
required regarding the duty to notify.

As for his appeal of the disability rating assigned to his 
bilateral hearing loss, the veteran is challenging the 
initial evaluation assigned to this condition following the 
grant of service connection.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify as to the veteran's claim for 
an increased rating for bilateral hearing loss has been 
satisfied.

For the reasons addressed above, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran was also provided 
with multiple VA examinations to ascertain the severity of 
his service-connected conditions.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where the veteran has appealed the initial rating assigned 
for a service-connected condition, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating assigned may be higher or lower for 
segments of the time under review on appeal, i.e., the 
ratings may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

A.	Chronic Rotator Cuff Tendonitis with Arthritis of the 
Acromioclavicular Joint of the Right Shoulder, Status Post 
Surgery 
for Recurrent Dislocation

Historically, in a November 1946 rating decision, the RO 
granted service connection at a 20 percent disability rating 
for chronic recurrent right shoulder dislocation, effective 
from May 1946.  

In May 2004, the veteran filed his present claim seeking an 
increased disability rating for his chronic recurrent right 
shoulder dislocation.  The veteran is right-handed; thus, his 
right shoulder is considered his major extremity.  See 38 
C.F.R. § 4.69 (2007).  

In November 2004, RO issued a rating decision which denied an 
increased disability rating in excess of 20 percent for 
chronic recurrent right shoulder dislocation.  The veteran 
subsequently perfected an appeal of this decision.

In a September 2007 rating decision the RO granted an 
increased disability rating of 30 percent, effective from May 
2004, for the veteran's right shoulder disorder, which it 
recharacterized as chronic rotator cuff tendonitis with 
arthritis of the acromioclavicular joint of the right 
shoulder, status post surgery for recurrent dislocation, 
pursuant to 38 C.F.R. § 4.71a,  Diagnostic Code 5201.  The 
veteran continues to seek a higher disability rating for this 
condition.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

Under Diagnostic Code 5201, a 20 percent evaluation is 
assigned for limitation of major or minor arm motion at 
shoulder level.  When there is limitation of motion midway 
between the side and shoulder level (between 45 and 90 
degrees) a 20 percent rating is again warranted for minor arm 
limitation of motion, and a 30 percent rating is warranted 
for major arm limitation of motion.  The next highest 
evaluation for major arm limitation of motion, the maximum 40 
percent rating, is assigned for limitation of motion of the 
arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2007).
  
In determining whether the veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2006).  Forward flexion is the range of motion from 
the side of the body out in front) and abduction is the range 
of motion from the side of the body out to the side.  Id.  
The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71.

In May 2007, a VA examination for joints was conducted.  The 
examination report noted the veteran's complaints of fairly 
constant pain, with the intensity of 2/10, and a limited 
range of motion in the right shoulder.  The veteran reported 
that he occasionally takes Tylenol for his pain with fair 
response.  The veteran indicated that his right shoulder had 
not dislocated since his inservice surgery many years ago.  
Physical examination of the right shoulder revealed a normal 
contour with no deformity or swelling.  There was a long 
surgical scar running along the axillary line.  There was 
minor tenderness anteriorly of the right shoulder.  Range of 
active and passive motion testing revealed forward flexion 
from 0 to 140 degrees, with complaints of pain between 40 and 
140 degrees; abduction from 0 to 150 degrees, with complaints 
of pain from 40 to 150 degrees; external rotation to 55 
degrees, with complaints of pain at the end of motion; and 
internal rotation to 75 degrees, with complaints of pain at 
the end of motion.  There was no evidence of instability, and 
power against resistance was 4/5.  X-ray examination of the 
right shoulder revealed sclerosis near the greater 
turberosity and arthritic change in the acromioclavicular 
joint.  The report concluded with a diagnosis of chronic 
rotator cuff tendonitis with arthritis of the 
acromioclavicular joint, right shoulder, status post surgery, 
remote, for recurrent dislocation.  The VA examiner further 
noted that there was limited motion with pain and minor 
weakness, but no instability.  The examiner also noted that 
there was additional limitation of abduction motion to 40 
degrees due to pain and weakness on repetitive use of the 
shoulder.  There was moderate impairment of daily 
occupational activities due to this condition.

A prior VA examination for joints was conducted in September 
2004.  The report noted the veteran's complaints of right 
shoulder pain, weakness, stiffness, and lack of endurance.  
He reported precipitating factors as overhead activities and 
range of motion.  The report noted the veteran's history of 
Bankart surgery repair of the right shoulder in 1946, without 
any subsequent history of dislocations or subluxations.  
Physical examination revealed a well-healed surgical incision 
over the medial anterior aspect of the right shoulder.  There 
was no sign of edema, effusion, or instability.  There was no 
sign of weakness.  He had slight tenderness on palpation of 
the greater tuberosity, and no redness, heat, or abnormal 
movement.  There was no guarding with movement of the right 
shoulder.  Range of motion testing of the right shoulder 
revealed forward flexion from 0 to 120 degrees (normal being 
0 to 180 degrees); abduction from 0 to 90 degrees (normal 
being 0 to 180 degrees); external rotation from 0 to 90 
degrees; and internal rotation from 0 to 90 degrees.  He had 
a positive impingement sign.  His distal neurovascular status 
was intact, and he had a negative drop arm test and 
apprehension sign.  The report concluded with an impression 
of impingement syndrome with rotator cuff tear, right 
shoulder, and mild osteoarthritis of the right shoulder.

While the medical records at issue in this matter reflect 
complaints of pain, fatigue and weakness, the Board does not 
find that a higher rating is warranted in this matter.  The 
range of motion in the veteran's right shoulder rises to 
shoulder level.  Specifically, on his most recent 
examination, the veteran's right shoulder exhibited forward 
flexion to 140 degrees (with pain beginning at 40 degrees); 
and abduction to 150 degrees (with pain beginning at 40 
degrees).  Thus, the veteran's right shoulder exhibits a pain 
free range of motion which far exceeds the 25 degree 
limitation necessary for the next higher rating pursuant to a 
major arm limitation of motion under Diagnostic Code 5201.  
Accordingly, even with consideration of the functional loss 
exhibited by the veteran's service-connected right shoulder 
disorder, an evaluation greater than 20 percent under 
Diagnostic Code 5201 is not warranted.


In making this determination, the Board has considered 
whether there is any additional functional loss not 
contemplated in the current 20 percent evaluation.  See 38 
C.F.R. §§ 4.40, 4.45 (2007); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Factors involved in evaluating and 
rating disabilities of the joints include: weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.  However, the Board finds that the veteran's condition 
is adequately compensated by the current rating.  In making 
this determination, the Board points out that the pain free 
range of motion in flexion and abduction (to 40 degrees) 
warrants only a 20 percent disability rating.  Moreover, his 
most recent VA examination for joints, performed in May 2007, 
noted that he had power against resistance at 4/5.  Moreover, 
the diagnosis noted that this was a minor weakness, with no 
instability. On his previous VA examination for joints, 
performed in September 2004, the VA examiner noted that the 
veteran exhibited no signs of weakness and no guarding with 
movement.  

The Board has considered other diagnostic codes pertaining to 
the shoulder and arm.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  However, as the evidence of record 
does not demonstrate ankylosis of the scapulohumeral 
articulation, other impairment of the humerus, or impairment 
of the clavicle or scapula, including dislocations, 
Diagnostic Codes 5200, 5202, and 5203 are not for 
application.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202-
03 (2007).

The Board has also considered whether the veteran warrants a 
separate disability ratings for his right shoulder surgical 
scar.  See generally Jones v. Principi, 18 Vet. App. 248 
(2004); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). However, his surgical scar is not shown to be deep, 
exceed 6 square inches in area, cause limitation of motion, 
nor is it unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7805 (2007).  In the absence of such 
symptomatology, the assignment of a separate evaluation under 
the respective diagnostic codes is not in order.  See 38 
C.F.R. § 4.118.

The schedular evaluations in this case are not inadequate.  
38 C.F.R. § 3.321(b) (1) (2007).  Moreover, there is no 
evidence of an exceptional disability picture; the veteran 
has not required any hospitalization for this condition in 
recent years, or shown marked interference of employment due 
to his right shoulder disability.  Accordingly, any failure 
to consider this provision or failure to refer the claim for 
extraschedular consideration did not prejudice the veteran.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Hearing Loss

In September 2005, the RO issued a rating decision which 
granted service connection at a noncompensable (0 percent) 
disability rating for bilateral hearing loss, effective from 
March 26, 2004.  The veteran subsequently appealed this 
decision seeking a higher initial disability rating.

In September 2007, the RO issued a rating decision which 
granted an increased initial disability rating of 10 percent 
for bilateral hearing loss, effective June 4, 2007. See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

The veteran asserts that a higher initial disability rating 
is warranted for his bilateral hearing loss under 38 C.F.R. 
§ § 4.85-4.86, Diagnostic Code 6100, which is used for rating 
bilateral hearing loss.

i.  From May 26, 2004 to June 3, 2007

From May 26, 2004 to June 3, 2007, the RO has rated the 
veteran's bilateral hearing loss as noncompensably (0 
percent) disabling.

In August 2005, the veteran underwent a VA audiological 
examination.  The authorized audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
80
75
LEFT
15
25
60
60
75

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was reported as 56 decibels in the right ear, and 
55 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
80 percent in the left ear.  

In July 2006, the veteran underwent a second VA audiological 
examination.  The authorized audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
80
90
LEFT
20
25
60
60
80

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was reported as 64 decibels in the right ear, and 
56 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
96 percent in the left ear.  The report concluded with a 
diagnosis of moderate to profound sensorineural hearing loss, 
bilaterally.

Based upon its review of the evidence of record, the Board 
concludes that a compensable disability rating for the 
veteran's service-connected bilateral hearing loss from May 
26, 2004 to June 3, 2007, is not warranted.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  
The Rating Schedule allows for such audiometric test results 
to be translated into a numeric designation ranging from 
level I, for essentially normal acuity for VA compensation 
purposes, to level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  An examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  38 
C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

The August 2005 VA audiological examination demonstrates that 
under the Rating Schedule, the veteran's hearing impairment 
was manifested by level II hearing acuity in the right ear 
and level IV hearing acuity in the left ear.  See 38 C.F.R. § 
4.85, Table VI.  Using Table VII, the result is a 
noncompensable evaluation for bilateral hearing impairment.  
See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  
Additionally, the hearing loss shown by this audiological 
examination does not qualify for an exceptional pattern of 
hearing impairment.  See 38 C.F.R. § 4.86.  

The July 2006 VA audiological examination demonstrates that 
under the Rating Schedule, the veteran's hearing impairment 
was manifested by level III hearing acuity in the right ear 
and level I hearing acuity in the left ear.  See 38 C.F.R. § 
4.85, Table VI.  Using Table VII, the result is a 
noncompensable evaluation for bilateral hearing impairment.  
See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  
Additionally, the hearing loss shown by this audiological 
examination does not qualify for an exceptional pattern of 
hearing impairment.  See 38 C.F.R. § 4.86.  

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

From May 26, 2004 to June 3, 2007, the Board finds that the 
overall disability picture for the veteran's bilateral 
hearing loss correlates to a noncompensable (0 percent) 
rating during this entire time frame, so this rating must 
remain in effect.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  As the preponderance of the evidence is against the 
claim for a compensable initial rating for service-connected 
bilateral hearing loss from May 26, 2004 to June 3, 2007, the 
benefit of the doubt rule is not applicable, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); see also Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (finding the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).

ii.  Since June 4, 2007

Since June 4, 2007, the RO has rated the veteran's bilateral 
hearing loss as 10 percent disabling.

On June 4, 2007, the veteran underwent a VA audiological 
examination.  The authorized audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
65
85
80
LEFT
25
30
70
70
75

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was reported as 65 decibels in the right ear, and 
61 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 76 percent in the right ear and 
84 percent in the left ear.  

Based upon its review of the evidence of record, the Board 
concludes that a disability rating in excess of 10 percent 
from June 4, 2007, for the veteran's service-connected 
bilateral hearing loss is not warranted.

The June 4, 2007 VA audiological examination demonstrates 
that under the Rating Schedule, the veteran's hearing 
impairment was manifested by level IV hearing acuity in the 
right ear and level III hearing acuity in the left ear.  See 
38 C.F.R. § 4.85, Table VI.  Using Table VII, the result is a 
10 percent evaluation for bilateral hearing impairment.  See 
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The hearing loss shown by the June 2007 qualifies for an 
exceptional pattern of hearing impairment in the left ear 
under 38 C.F.R. § 4.86.  Using Table VIA, the left ear 
hearing acuity is deemed to be at level IV, which is then 
elevated to the next higher Roman numeral, level V, pursuant 
to  C.F.R. § 4.86(b).  Nevertheless, applying level IV 
hearing acuity in the right ear and level V hearing in the 
left ear using Table VII, the result is a 10 percent 
evaluation for bilateral hearing impairment.  See 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100.  

As noted above, the assignment of disability evaluations for 
hearing impairment is a purely mechanical application of the 
rating criteria from which the Board cannot deviate.  
Lendenmann, 3 Vet. App. at 349.  The presently assigned 10 
percent disability evaluation from June 4, 2007 is warranted 
by the Rating Schedule, and there is no basis for higher 
disability rating shown during this period.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for service-connected 
bilateral hearing loss since June 4, 2007, the benefit of the 
doubt rule is not applicable, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); see also Massey, 7 Vet. App. at 208.



ORDER

An increased disability rating in excess of 30 percent for 
chronic rotator cuff tendonitis with arthritis of the 
acromioclavicular joint of the right shoulder, status post 
surgery for recurrent dislocation, is denied.

An initial compensable evaluation for bilateral hearing loss 
from May 26, 2004 to June 3, 2007, is denied.

A disability rating in excess of 10 percent, since June 4, 
2007, for bilateral hearing loss, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


